Citation Nr: 1132217	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1998 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2011, the Veteran testified in a personal hearing before the undersigned Veteran's Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issue of service connection for plantar fasciitis has been raised by the record, but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to these claims.

The Veteran contends that his bilateral pes planus is related to his active duty service or, in the alternative, his service aggravated a preexisting condition.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In a January 1998 enlistment examination, the examiner found moderate asymptomatic pes planus.  It was noted that the Veteran did not wear orthotics. 

In an October 2000 service medical record, the Veteran complained of foot pain over four days.  He stated that the pain suddenly appeared and he did not recall doing anything out of the ordinary other than flight deck drills.  He reported no known foot problems, and indicated that the pain intensified at night.  The Veteran further reported that he only felt pain on walking and not while standing.  After an examination, the examiner diagnosed foot strain.  

The remaining service treatment records, including an October 2004 examination and associated medical history report, a May 2007 medical assessment, and December 2007 medical history, are silent for any complaints or diagnosis of foot disorders. 

During a January 2007 fee-based examination, the Veteran complained of aching pain in the middle aspect of the plantar surface of both feet shortly after entering the navy.  He had no current pain.  The examiner noted the Veteran had mild bilateral flat feet.  A private radiology report from that time found pes planus.  The examiner diagnosed bilateral pes planus and noted that the Veteran is able to carry out his normal activities including employment as a Correctional Officer.  The examiner noted that the Veteran reported pain at the end of the day that is relieved after removing his shoes and relaxing for an hour. 

In a January 2008 private treatment record, the Veteran complained of pes planus since he was in the Navy.  

In a February 2008 letter, R. T., DPM, asserted that the Veteran's current bilateral foot symptomatology is work related. 

In another February 2008 letter from R. T., D.P.M., the podiatrist noted that the Veteran related that his symptomatology initially started about eight years ago while he was on active duty.  He stated that at the time he was treated, and his symptoms had responded to the initial treatment.  However, he reported he now has symptomatology in the heel and radiating to his toes.  The examiner gave an impression of plantar fasciitis and rule out tarsal tunnel syndrome.  The examiner stated that given the level of his symptomatology and the chronicity of the problem, he needed an additional nerve test.  

In a November 2008 letter, the Veteran reported that while in service he took his physician's advice and self-medicated with Tylenol and Dr. Scholl's footwear and suffered through it. 

In a November 2008 letter, Dr. T. stated that in his previous letter he gave a diagnosis of plantar fasciitis with possible tarsal tunnel syndrome given the chronicity of his problem.  The podiatrist reported telling the Veteran that while he was in active service, wearing the boon-docker-type boots on the flight deck definitely could contribute and aggravate the symptomatology that he was experiencing back then and today.  The same symptoms are due to the poor support from boon-docker boot that the active personnel wear on the flight decks on the ships.  Given his foot type, it is highly probable that these types of boots typically aggravate this foot type.  

During his July 2011 Board hearing, the Veteran testified that he was not aware he had pes planus at the time of enlistment.  He reported he held two jobs while in the Navy and he was on his feet most of his 16 hour days.  He wore safety boots while on the flight deck and that he only saw the corpsman once for his sore feet because he was worried about being labeled the "sick guy."

The Board finds that although the Veteran has been provided with a fee-based examination, another opinion or examination is necessary to determine the whether his bilateral pes planus chronically worsened in service.  The Board notes that the January 2007 fee-based examiner failed to give an opinion concerning the etiology of the Veteran's foot complaints and there is no indication that the examiner viewed the Veteran's service treatment records.  The Veteran's private podiatrist gave a speculative opinion stating that the Veteran's boots "could contribute and aggravate the symptomatology".  Without a definitive opinion as to the etiology of the veteran's current foot disorder, the Board finds there is insufficient competent medical evidence on file for making a decision on the claim.  Therefore, the Board finds that an additional medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to resolve the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his feet disorder since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After this has been accomplished, the Veteran's claim file should be forwarded to the same podiatrist who conducted the January 2007 fee-based examination referenced above, if that podiatrist is available.  The podiatrist should be provided with the Veteran's claims file and a separate copy of this remand for complete review.  Following that review, the examiner is asked to offer an opinion as to the following:

Is it at least as likely as not that the Veteran's pre-existing bilateral pes planus was permanently aggravated during the Veteran's period of service?  

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is further advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

The examiner is also asked to provide a rationale used in formulating his opinion in the written report.  If any requested opinion cannot be provided without resort to speculation, that fact and the reasons why that is the case should be fully set forth within the examination report.  If additional examination of the Veteran is required to form such an opinion, the examination should be scheduled.  

If the podiatrist who conducted the January 2007 examination is no longer available, the Veteran should be afforded another VA or fee-based examination by a podiatrist who should be asked to review the claims file, conduct all indicated tests and studies, and answer the foregoing questions to determine the current nature and etiology of his bilateral pes planus.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


